
	
		110th CONGRESS
		2d Session
		S. CON. RES. 104
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Supporting Lights On
		  Afterschool!, a national celebration of after school
		  programs.
	
	
		Whereas
			 high quality after school programs provide safe, challenging, engaging, and fun
			 learning experiences to help children and youth develop their social,
			 emotional, physical, cultural, and academic skills;
		Whereas
			 high quality after school programs support working families by ensuring that
			 the children in such families are safe and productive after the regular school
			 day ends;
		Whereas
			 high quality after school programs build stronger communities by involving the
			 Nation’s students, parents, business leaders, and adult volunteers in the lives
			 of the Nation’s youth, thereby promoting positive relationships among children,
			 youth, families, and adults;
		Whereas
			 high quality after school programs engage families, schools, and diverse
			 community partners in advancing the well-being of the Nation’s children;
		Whereas
			 Lights On Afterschool!, a national celebration of after school
			 programs held on October 16, 2008, promotes the critical importance of high
			 quality after school programs in the lives of children, their families, and
			 their communities;
		Whereas
			 more than 28,000,000 children in the United States have parents who work
			 outside the home and 14,300,000 children in the United States have no place to
			 go after school; and
		Whereas
			 many after school programs across the United States are struggling to keep
			 their doors open and their lights on: Now, therefore, be it
		
	
		That Congress supports the goals and ideals
			 of Lights On Afterschool! a national celebration of after school
			 programs.
		
	
		
			Passed the Senate September 26 (legislative day, September
			 17), 2008.
			
			Secretary
		
	
	
	
